DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention Group I, claims 1-9 and 11-16, in the reply filed on 07/08/2022 is acknowledged. 

However, the new examiner considered Figs. 1-3, 5, or 6 are three separated Species of partition wall in the exhaust path. The new examiner contacted Applicants’ representative, and on 7/28/2022 Applicants elected Figs. 1-3 without traverse. 
Applicants designed claims 1, 2, 5-9, and 11-16 read into Figs. 1-3.

Claims 3-4 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II and Species A and C, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/08/2022.
Claim Interpretations
 The “A film forming apparatus configured to form a predetermined film on a substrate by PEALD” of claim 1, the use of the apparatus for PEALD process is an intended use of the apparatus. A plasma chamber that is capable of alternating feed two gases for ALD is considered read into the claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saigusa et al. (US 20040063333, hereafter ‘333).
‘333 teaches all limitations of:
Claim 1: plasma is formed within the plasma reactor under vacuum conditions by heating electrons to energies sufficient to sustain ionizing collisions with a supplied process gas. Moreover, the heated electrons can have energy sufficient to sustain dissociative collisions and, therefore, a specific set of gases under predetermined conditions (e.g., chamber pressure, gas flow rate, etc.) are chosen to produce a population of charged species and chemically reactive species suitable to the particular process being performed within the chamber (e.g., etching processes where materials are removed from the substrate or deposition processes where materials are added to the substrate) ([0003], 2nd sentence, the claimed “A film forming apparatus configured to form a predetermined film on a substrate by PEALD”, capable of performing PEALD by feeding two different gases for ALD process):
a plasma processing system 1 is depicted in FIG. 1 comprising a plasma processing chamber 10, an upper assembly 20, an electrode plate 24, a substrate holder 30 for supporting a substrate 35, and a pumping duct 40 coupled to a vacuum pump (not shown) for providing a reduced pressure atmosphere 11 in plasma processing chamber 10. Plasma processing chamber 10 can facilitate the formation of a processing plasma in process space 12 adjacent substrate 35  (Fig. 1, [0026], vacuum chamber 10 is the claimed “comprising: a processing container configured to airtightly accommodate therein the substrate”; the substrate holder 30 is the claimed “and a placing table on which the substrate is placed within the processing container”, the pumping duct 40 is the claimed “wherein the processing container includes: an exhaust opening through which an inside of the processing container is exhausted; an exhaust path configured to connect the exhaust opening and a processing space located above the placing table within the processing container”); 
a baffle plate 64 can extend about a periphery of the substrate holder 30 ([0029], last sentence, the claimed “and a partition wall configured to separate a processing space side from an exhaust opening side in the exhaust path, and wherein the partition wall includes a flow path configured to connect the processing space side and the exhaust opening side”, as the pumping duct 40 is at the lateral side wall of the chamber 10, a top view will not see the pumping duct due to partition wall, the claimed “and the partition wall is formed such that the exhaust opening side is not seen from the processing space side when an extension direction of the exhaust path is viewed from a top”).
Claims 5-7: In order to minimize the damage sustained by exposure to the processing plasma, components of the plasma processing system, known to sustain exposure to the processing plasma, are coated with a protective barrier. For example, components fabricated from aluminum can be anodized to produce a surface layer of aluminum oxide, which is more resistant to the plasma. In another example, a consumable or replaceable component, such as one fabricated from silicon, quartz, alumina, carbon, or silicon carbide, can be inserted within the processing chamber to protect the surfaces of more valuable components that would impose greater costs during frequent replacement ([0005], baffle plate 64 is clearly a replacable component, the claimed “wherein the partition wall is formed of metal, alumina or silicon” of claim 5, “wherein the partition wall is formed of alumina or quartz” of claim 6, “wherein the partition wall is formed of alumina” of claim 7”).
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung et al. (US 6387287, hereafter ‘287).
‘287 teaches all limitations of:
Claim 1: An example of such a reactor is a magnetically enhanced reactive ion etcher (MERIE), such as the MxP+, available from Applied Materials and illustrated schematically in the cross-sectional view of FIG. 12. It includes a grounded vacuum chamber 90, perhaps including liners to protect the walls. The wafer 30 is inserted into the chamber 90 through a slit valve opening 92 and placed on a cathode pedestal 94 with an electrostatic chuck 96 selectively clamping the wafer. The chuck powering is not illustrated. An RF power supply 98, preferably operating at 13.56 MHz, is connected to the cathode pedestal 94 and provides the only significant generation of the plasma. Magnetic coils 100 powered by unillustrated current supplies surround the chamber 90 and generate a rotating, horizontal magnetic field in order to increase the density of the plasma. A vacuum pump system 102 pumps the chamber 90 through an adjustable throttle valve 104. Shields 106, 108 not only protect the chamber 90 and pedestal 94 but also define a baffle 110 and a pumping channel 112 connected to the throttle valve 104 (col. 15, lines 35-53, the claimed “A film forming apparatus configured to form a predetermined film on a substrate by PEALD, comprising”, capable of performing PEALD by feeding two different gases for ALD process, the vacuum chamber 90 is the claimed “ a processing container configured to airtightly accommodate therein the substrate”; pedestal 94 is the claimed “and a placing table on which the substrate is placed within the processing container”, the throttle valve 104 is the claimed “wherein the processing container includes: an exhaust opening through which an inside of the processing container is exhausted”; the pumping channel 112 is the claimed “an exhaust path configured to connect the exhaust opening”),
Processing gases are supplied from gas sources 116, 118 through respective mass flow controllers 120, 122 to a quartz gas distribution plate 124 positioned in the roof of the chamber 90 overlying the wafer 30 across a processing region 126 (col. 15, lines 54-58, the claimed “and a processing space located above the placing table within the processing container”); 
The shields 106, 108 is the claimed “and a partition wall configured to separate a processing space side from an exhaust opening side in the exhaust path, and wherein the partition wall includes a flow path configured to connect the processing space side and the exhaust opening side, and the partition wall is formed such that the exhaust opening side is not seen from the processing space side when an extension direction of the exhaust path is viewed from a top”).
	Claim 2: Fig. 12 shows the shields 106, 108 read into the claimed “wherein the partition wall includes a first member extended from a first side wall toward a second side wall to cover a part of the exhaust path and a second member extended from the second side wall toward the first side wall to cover a part of the exhaust path, the first side wall and the second side wall forming the exhaust path, a tip end portion of the first member and a tip end portion of the second member overlap with each other when viewed from the top, and the flow path is formed by a gap between the first member and the second side wall and a gap between the second member and the first side wall”).
Claims 1-2, 5-7, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shan et al. (US 5891350, hereafter ‘350).
‘350 teaches all limitations of:
Claim 1: a plasma chamber for fabricating semiconductor devices (abstract, the claimed “A film forming apparatus configured to form a predetermined film on a substrate by PEALD”, capable of performing PEALD by feeding two different gases for ALD process):
FIG. 1 shows the presently preferred embodiment of the invention as implemented in a vacuum chamber used for plasma etching of silicon oxide dielectric layers on a silicon wafer. The principal components of the invention are a dielectric anode shield 10 and an anodized aluminum cathode shield 12. Each of the two shields 10 and 12 is generally cylindrical in shape; more specifically, each is symmetrical about the longitudinal axis of the chamber cathode 30 (col. 3, lines 34-41, the claimed “comprising: a processing container configured to airtightly accommodate therein the substrate”); 
A disc-shaped aluminum cathode electrode 30 has a flat, circular top surface 32 on which a silicon wafer to be etched is placed (col. 4, lines 1-3, the claimed “and a placing table on which the substrate is placed within the processing container”),
 The process gases exit the chamber through a circular exhaust port 50 in the chamber bottom wall 22 (col. 5, lines 16-17, the claimed “wherein the processing container includes: an exhaust opening through which an inside of the processing container is exhausted”);
 All gases exhausted from the chamber must pass through the annular gap or cavity 54 which functions as an exhaust manifold (col. 13, lines 57-59, the claimed “an exhaust path configured to connect the exhaust opening and a processing space located above the placing table within the processing container”); 
The anode shield 10 and the cathode shield 12 respectively include overlapping annular protrusions 14 and 16, respectively, which function in combination as an exhaust baffle (col. 3, lines 42-45, the claimed “and a partition wall configured to separate a processing space side from an exhaust opening side in the exhaust path, and wherein the partition wall includes a flow path configured to connect the processing space side and the exhaust opening side, and the partition wall is formed such that the exhaust opening side is not seen from the processing space side when an extension direction of the exhaust path is viewed from a top”).
	Claim 2: The anode shield 10 and the cathode shield 12 respectively include overlapping annular protrusions 14 and 16, respectively, which function in combination as an exhaust baffle (col. 3, lines 42-45, the claimed “wherein the partition wall includes a first member extended from a first side wall toward a second side wall to cover a part of the exhaust path and a second member extended from the second side wall toward the first side wall to cover a part of the exhaust path, the first side wall and the second side wall forming the exhaust path, a tip end portion of the first member and a tip end portion of the second member overlap with each other when viewed from the top, and the flow path is formed by a gap between the first member and the second side wall and a gap between the second member and the first side wall”).
Claims 5-7: The principal components of the invention are a dielectric anode shield 10 and an anodized aluminum cathode shield 12 (col. 3, lines 37-39), Consequently, the lower protrusion 16, as well as the entire cathode shield 12, preferably is fabricated of anodized aluminum because of its superior thermal conductivity, for reasons described in the preceding section entitled "Chamber Cleaning" (col. 15, lines 22-26, the claimed “wherein the partition wall is formed of metal, alumina or silicon” of claim 5, “wherein the partition wall is formed of alumina or quartz” of claim 6, and “wherein the partition wall is formed of alumina” of claim 7).
Claims 11-12: The cathode shield 12 preferably is composed of anodized aluminum because aluminum is an excellent thermal conductor, thereby keeping the cathode shield cool (col. 12, lines 55-57), Alternatively, the dielectric shield 10 can be fabricated of a dielectric which is a poor heat conductor, such as quartz, if the dielectric is sandwiched together with another material which is a good heat conductor, such as aluminum. For example, the dielectric shield can be a sheet of quartz affixed to a sheet of aluminum (col. 13, lines 3-8, the claimed “wherein the first member and the second member are formed of different materials” of claim 11 and “wherein the first member is formed of quartz, and the second member is formed of silicon or metal” of claim 12, note anodized aluminum is a metal with an alumina surface layer).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘350, as being applied to claim 1 rejection above, in view of Konno et al. (US 20150122421, hereafter ‘421).
‘350 also teaches some limitations of:
Claim 8: A radio frequency (RF) power supply 60 (not shown in FIG. 1) produces an RF voltage across two output terminals which are ungrounded and grounded, respectively. The ungrounded output is connected through a DC blocking capacitor 62 to the cathode electrode 30. (The RF power supply and capacitor are shown in FIG. 3, which depicts an alternative embodiment of the exhaust baffle (col. 5, lines 29-35, the claimed “further comprising: a plasma source”), The RF electrical power applied between the cathode electrode 30 and the grounded chamber wall 18 excites the process gases into a plasma state (col. 5, lines 43-45, the claimed “configured to form plasma from a gas for film formation within the processing container; a radio frequency power supply configured to supply a radio frequency power for plasma formation to the plasma source”). 
Claim 9: A radio frequency (RF) power supply 60 (not shown in FIG. 1) produces an RF voltage across two output terminals which are ungrounded and grounded, respectively. The ungrounded output is connected through a DC blocking capacitor 62 to the cathode electrode 30. (The RF power supply and capacitor are shown in FIG. 3, which depicts an alternative embodiment of the exhaust baffle (col. 5, lines 29-35, the claimed “further comprising: a plasma source”), The RF electrical power applied between the cathode electrode 30 and the grounded chamber wall 18 excites the process gases into a plasma state (col. 5, lines 43-45, the claimed “configured to form plasma from a gas for film formation within the processing container; a radio frequency power supply configured to supply a radio frequency power for plasma formation to the plasma source”). 

‘350 is silent on the operation parameters of the RD power supply 60. ‘350 does not teach the limitations of:
Claim 8: and a controller configured to control the radio frequency power supply to supply a continuously oscillating radio frequency power equal to or larger than 50 W and smaller than 500 W to the plasma source.
Claim 9: and a controller configured to control the radio frequency power supply to supply a radio frequency power, which is of a pulse wave shape having a duty ratio of 75% or less and a frequency of 5 kHz or more and which has an effective power smaller than 500 W, as the power for plasma formation to the plasma source.

‘421 is an analogous art in the field of PLASMA PROCESSING APPARATUS (title, Fig. 1), a capacitively coupled plasma processing apparatus ([0004]), including plasma ALD ([0132]). ‘421 teaches that A main control unit 72 includes one or more microcomputers and is configured to control an overall operation (sequence) of the apparatus and individual operations of respective components within the apparatus, particularly, the high frequency power supplies 36 and 38 (Fig. 3, [0056]), the frequency fHF of the high frequency power HF for plasma generation is set to be 40 MHz, the frequency fLF of the high frequency power LF for ion attraction is set to be 12.88 MHz, and the power (progressive wave power PF) of the high frequency power HF of the continuous wave is set to be 500 W and 100 W (constant) ([0125]), a first power modulation method of pulse-modulating a high frequency power HF for plasma generation outputted from the high frequency power supply 36 with a modulation pulse MS having a regular frequency fS selected within a range of, for example, 1 kHz to 100 kHz and a variable duty ratio DS can be performed on the etching process ([0059], Fig. 2A shows duty ratio about 50%).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a main control unit 72, and operated at 40 MHz at continuous wave 500 W or 100 W, or pulsed wave at such power with 50% duty ratio, as taught by ‘421, for the purpose of performing PEALD of ‘421. 
Alternatively, claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘350, as being applied to claim 2 rejection above, in view of Yamada et al. (US 20140305905, hereafter ‘905).
‘350 teaches some limitations of claims 8 and 9 and does not teach the limitations of claims 8 and 9 as discussed above.

‘905 is an analogous art in the field of PLASMA PROCESSING METHOD AND PLASMA PROCESSING APPARATUS (title, Fig. 1), including plasma ALD ([0143]) may be difficult to ignite plasma at the beginning of the process ([0013], last sentence). ‘905 teaches that A main controller 72 includes one or more microcomputers and is configured to control an overall operation (sequence) of the apparatus and individual operations of respective components within the apparatus, particularly, the high frequency power supplies 36 and 38, the matching devices 40 and 42 (Fig. 11, [0062]), As depicted in FIG. 2A, the first RF mode is of a typical dual frequency application type that applies dual frequency powers to the lower electrode. In this first RF mode, the high frequency power RF1 of a frequency (e.g., about 100 MHz) in the high frequency power feed unit 33 is set as a continuous wave CW of a constant power, and the high frequency power RF2 of a frequency (e.g., about 13.56 MHz) in the high frequency power feed unit 35 is set as a continuous wave CW of a constant power ([0066]), a plasma etching experiment using the fifth RF mode. Major processing conditions are as follows: a chamber internal pressure is set to be, e.g., about 2666 Pa (about 20 mTorr); a RF1 power and a RF2 power are set to be, e.g., about 300 W and about 0 W, respectively … a pulse frequency fs of the pulse modulation performed on a high frequency power RF1 are varied as parameters in the range from, e.g., about 10% to about 90% and in the range from, e.g., about 5 kHz to about 90 kHz, respectively. Then, plasma ignition properties in respective combinations of the parameter values (Ds, fs) are evaluated. FIG. 8 illustrates a sequence when using the second duty ratio control method [5RFM-2] by selecting a low value (e.g., about 10%) as the set value of the duty ratio Ds ([0091], see also Figs. 9A-10B).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a main controller 72, and operated at 300 W at continuous wave, or pulsed wave at 10% or various parameter combination in Figs. 9A-10B, as taught by ‘905, for the purpose of performing PEALD of ‘905 without difficulty of ignition, as taught by ‘905 ([0143] and [0013], last sentence). 
Claims 13-16, and alternatively claims 11-12, are rejected under 35 U.S.C. 103 as being unpatentable over ‘350, as being applied to claim 2 rejection above, in view of ‘333.
‘350 does not teach the limitations of:
Claim 13: wherein the first member is formed of quartz, and the second member is formed of silicon.

‘350 further teaches that If the shields 10 and 12 are readily removable for cleaning or replacement as in the preferred embodiment described above, it is highly desirable to promote such deposits on the shields in preference to the throttle valve and vacuum pump, which are more difficult to clean and maintain (col. 14, lines 35-40 and elsewhere).

‘333 is an analogous art in the field of Method And Apparatus For An Improved Baffle Plate In A Plasma Processing System (title), etching processes where materials are removed from the substrate or deposition processes where materials are added to the substrate ([0003], last sentence). ‘333 teaches that In order to minimize the damage sustained by exposure to the processing plasma, components of the plasma processing system, known to sustain exposure to the processing plasma, are coated with a protective barrier. For example, components fabricated from aluminum can be anodized to produce a surface layer of aluminum oxide, which is more resistant to the plasma. In another example, a consumable or replaceable component, such as one fabricated from silicon, quartz, alumina, carbon, or silicon carbide, can be inserted within the processing chamber to protect the surfaces of more valuable components that would impose greater costs during frequent replacement ([0005]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted any of the silicon, quartz, alumina, or anodized aluminum, as taught by ‘333, as the replaceable shield 10, 12 of ‘350, for the purpose of protecting the surfaces of more valuable components that would impose greater costs during frequent replacement, as taught by ‘333 ([0005]). As shields 10 and 12 can be replaced with the same or different material, it also reads into claims 11-12.

‘350 further teaches the limitations of:
Claim 14: Fig. 12 also shows an annular side wall supporting the chuck 96 (the claimed “further comprising: a support member configured to support the placing table” its external side wall is the claimed “and a second shield provided at an outer circumference surface of the support member” and “the second side wall is the second shield”);
	The inner lateral side wall of the vacuum chamber 90 or the liner is the claimed “a first shield provided at an inner wall of the processing container” and “wherein the first side wall is the first shield”).
Claim 15: The sinuous exhaust passage of our invention is defined by annular protrusions 14 and 16 which protrude into the exhaust manifold cavity 54 from the anode shield 10 and the cathode shield 12, respectively (col. 14, lines 6-9, the claimed “wherein the first member is supported by a first support provided at the first shield, and the second member is supported by a second support provided at the second shield”).
	Claim 16: Fig. 1 shows shield 10 is positioned higher than shield 12 (the claimed “wherein the first member is provided at a position higher than the second member”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6261408 is cited for “the pressure control ring 104 is aluminum, however other materials may be preferred such as silicon carbide, silicon, quartz and others as required by process material compatibility” (Fig. 3, col. 4, lines 7-10). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716